United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2802
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

             Santos Martin-Diaz, also known as Sergio Perez-Donain

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Sioux Falls
                                   ____________

                              Submitted: June 10, 2019
                                Filed: July 26, 2019
                                   [Unpublished]
                                   ____________

Before GRUENDER, ARNOLD, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      After pleading guilty to reentering the United States illegally following
deportation, see 8 U.S.C. § 1326(a), Santos Martin-Diaz faced a Sentencing
Guidelines range, as calculated in his presentence report, of 46–57 months in prison.
He did not object to that calculation, but he did request "a significant downward
variance" on the ground that the Guidelines made too much of his criminal history,
which consisted of convictions for DUI and two illegal entries into the country. The
district court1 declined to lower Martin-Diaz's criminal history score, but granted
what it termed a downward departure by three levels because applicable
enhancements "w[ound] up overstating the overall conduct of the defendant." The
new Guidelines range was 33–41 months in prison, and the district court sentenced
Martin-Diaz to 33 months' imprisonment.

       On appeal, Martin-Diaz maintains that his sentence is substantively
unreasonable, a matter that we review for an abuse of discretion. See United States
v. Williams, 913 F.3d 1115, 1116 (8th Cir. 2019) (per curiam). We presume sentences
within the Guidelines range are reasonable, see id., and we have pointed out that we
rarely reverse a district court sentence—whether within, above, or below the
applicable Guidelines range—as substantively unreasonable. United States v.
Vanhorn, 740 F.3d 1166, 1169 (8th Cir. 2014).

       Martin-Diaz challenges the effect that a particular enhancement had on his
sentence. Under USSG § 2L1.2(b)(2)(D), four levels were added to his offense level
because he had been convicted of a felony before being ordered deported. Martin-
Diaz explains that, before he was convicted of his first felony DUI, he had come to
the attention of immigration authorities, and instead of leaving under a deportation
order, he voluntarily departed the country. Had he instead put the government through
the burden of issuing a deportation order, he explains, the enhancement would not
apply since his first felony conviction came after he would have been deported. The
enhancement, he therefore explains, "applied by accident of history."

      We emphasize that Martin-Diaz does not argue that the enhancement does not
apply by its terms; he merely argues that its application resulted in a substantively


      1
       The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.

                                         -2-
unreasonable sentence. We disagree. The district court carefully considered the effect
the enhancement had on Martin-Diaz's Guidelines range and adjusted the Guidelines
calculation accordingly. It then sentenced him at the bottom of the recalculated range.
Simply because the district court did not weigh this consideration as heavily as
Martin-Diaz wishes does not mean that the court abused its discretion, see United
States v. Moua, 895 F.3d 556, 560 (8th Cir. 2018) (per curiam), especially since the
enhancement indisputably applied. Martin-Diaz has therefore failed to rebut the
presumption that his within-Guidelines sentence is reasonable.

      Affirmed.
                       ______________________________




                                         -3-